DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claims 19, 28, and 37, recite inter alia,
“sending, via the network interface, the private lead profile to the first vendor device, wherein the private lead profile comprises insufficient information for the first vendor to contact the first consumer.”  Claim 19.

The specification describes providing a lead “without providing enough information to the service provider to allow the service provider to contact the consumer associated with the lead,” ¶0035, and also introduces a lead profile, ¶0041, but there is no introduction of a “private lead profile,” element, and therefore there cannot be any 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,453,093 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the present independent claims are entirely anticipated by the independent claims of the patent.  The patent includes many additional limitations, and the minor variations in the present claims are equivalent to or obvious in view of limitations in the patent.  Dependent claims in the present application are the same as dependent claims in the patent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19, 28, and 37, recite inter alia, “matching the first consumer lead profile with one or more vendors selected from the vendor list based at least in part on the vendor ranking score,” but later in the claim recite “transmitting, for display on the first consumer device, interactive user interface data indicating any matched vendors, including the first vendor, and not indicating any vendors that rejected the lead.”  The “one or more vendors” limitation appears inconsistent with the latter limitation because in the latter limitation “the first vendor” is automatically included but there may not be any additional vendors to implement the “not indicating” limitation.  It would be impossible to determine whether there are no additional matched vendors, or any additional matched vendors rejected the lead.
Claims 19-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, elements, and structural cooperative relationships, respectively, such omission amounting to a gap between the steps, elements, and necessary structural connections, respectively.  See MPEP § 2172.01.  The omitted steps, elements, and structural cooperative relationships, are: in claims 19, 28, and 37, sending… the private lead profile to vendors other than the first vendor.
The claims recite inter alia
Claim 19.

The current claim is thus understood to send the private lead profile only to the first vendor, and the first vendor is displayed on the consumer device.  The private lead profile is not sent to any other vendors and therefore no vendors can possibly have rejected the lead.  As a result the final “not indicating” limitation is not determinable.  Not indicating vendors that rejected the lead could be interpreted to mean simply including all vendors, but this would negate most of the significant claim limitations.
		Finally, the claim language renders it unclear whether the first vendor is a matched vendor, or is contacted and accepts the lead independently of the matched list.
Claim 29 recites the limitation "the performance of the rematch method.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 indicates in preamble that it is drawn to an apparatus including one or more processors, and it depends from an apparatus claim. It indicates however that it is directed to the modification of a method. A single claim that claims both an apparatus and a method is indefinite. See IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005).  See also Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990.  Claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph).  Such claims may also be rejected under 35  U.S.C. 101 based on the theory that the claim is directed to neither a “process” nor a “machine,” but rather embraces or overlaps two different statutory classes of invention Id. at 1551.   MPEP 2173.05(p)(II).  See also In re Kuehl, 475 F.2d 658, 665 (1973); Rubber Co. v. Goodyear, 9 Wall. 788, 76 U.S. 788, 796, 19 L.Ed. 566 (1869)).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

		Claims 19-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter) (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception (step 2B).  Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 189 L. Ed. 2d 296, 2014 U.S. LEXIS 4303, 110 U.S.P.Q.2D (BNA) 1976, 82 U.S.L.W. 4508, 24 Fla. L. Weekly Fed. S 870, 2014 WL 2765283 (U.S. 2014); MPEP 2106.
Step 1:

Step 2A, Prong 1:
 These claims also recite, inter alia,
“receiving… lead information comprising a request for a matching of a first consumer with one or more vendors, …and a … third-party database; accessing, … supplemental data associated with the first consumer; generating a lead comprising a first consumer lead profile based at least in part on the lead information and the supplemental data; determining a vendor ranking score for each vendor in a vendor list; matching the first consumer lead profile with one or more vendors selected from the vendor list based at least in part on the vendor ranking score; generating… a private lead profile associated with the first consumer lead profile; sending … the private lead profile to the first vendor … wherein the private lead profile comprises insufficient information for the first vendor to contact the first consumer; receiving… an electronic message from the first vendor that includes an indication of an acceptance of the private lead profile; and transmitting, for display … interactive user interface data indicating any matched vendors, including the first vendor, and not indicating any vendors that rejected the lead.” Claim 19.

A careful analysis of the above limitations, each on its own and all together combined, results in the conclusion that each on its own recites an abstract idea and in combination they altogether simply recite a more detailed abstract idea.  The recited abstract idea falls within the grouping of abstract ideas described as certain methods of organizing human activity, for example commercial interactions (including advertising, marketing or sales activities or behaviors; business relations).  See 2019 Revised Patent Subject Matter Eligibility Guidance, Federal Register (84 FR 50), January 7, 2019 (2019 PEG); Step 2A1.  The claims must therefore be analyzed under the second prong of the 2019 PEG, step 2A.
Step 2A, Prong 2:
In order to address prong 2 (2019 PEG, Step2A2) we must identify whether there are any additional elements beyond the abstract ideas and determine whether those additional elements (if there are any) integrate the abstract idea into a practical application.  2019 PEG, Step2A2, 84 FR 50.  The additional elements in the present claims are:
	●	a network interface configured to communicate with a first consumer device, vendor devices, and a third-party device, and one or more hardware computer processors, in claims 19-27;
	●	a network interface configured to communicate with a first consumer device, vendor devices, and a third-party device, one or more data storage devices, and one or more hardware computer processors, in claims 28-36; and
	●	a non-transitory computer readable medium, a hardware computer processor, a network interface configured to communicate with a first consumer device, vendor devices, and a third-party device, and one or more additional hardware computer processors, in claims 37-38.
		These additional elements have been considered individually, in combination, and altogether as a whole together with the functions they perform, e.g., the network interface, consumer, and vendor devices, in all claims, merely serve as a communication medium and nodes for receiving information.  The third-party device stores data, and one or more processors generate “a private lead profile associated with the first consumer lead profile.”  In method claims 19-27 there is no identified entity performing the remaining steps.  In system claims 28-36 a processor in communication MPEP 2106.05.
	The disclosure does not describe any improvements to the functioning of a computer or to any other technology or technical field.  This improvement would further need to be identifiable as the subject matter appearing in the claims. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies technical improvements realized by the claim over the prior art. The disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  MPEP 2106.05(a).
Claim limitations can integrate a judicial exception into a practical application by implementing the judicial exception with or using it in conjunction with a particular Ultramercial, Inc. v. Hulu, LLC, (Fed. Cir. 2014); MPEP 2106.05(b),(f).  There are no particular machines or manufactures identified in the present claims.  Claim elements that are not abstract are identified broadly and generally as applying the method, and the method itself is described only by way of the intended functional results of unidentified activities, without reference to any particular functional acts or specific functions performed by any particularly identified machines, and without reference to its use in conjunction with any particular item of manufacture.
The claims do not effect the transformation or reduction of a particular article to a different state or thing.  Changing to a different state or thing means more than simply using an article or changing the location of an article.  A new or different function or use can be evidence that an article has been transformed.  Purely mental processes in which data, thoughts, impressions, or human based actions are "changed" are not considered a transformation.  MPEP 2106.05(c).
The claims do not apply or use the judicial exception in any other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  As a result the claim as a whole appears to be a drafting effort designed to monopolize the exception. MPEP 2106.05(e),(h).
The additional elements have not been found to integrate the abstract idea into a practical application.
Step 2B:
 2019 PEG, step 2B.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of the claim are mere props supporting instructions to implement an abstract idea or other exception on a computer. MPEP 2106.05(f).  The claims invoke computers or other machinery merely as tools to perform an abstract process.  Simply adding a general purpose computer or computer components after the fact to an abstract idea does not provide significantly more.  Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 2015 U.S. App. LEXIS 9721, 115 U.S.P.Q.2D (BNA) 1090 (Fed. Cir. 2015) (“relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.”); MPEP 2106.05(f)(2). The elements are recited at a high level of generality, merely implement abstract ideas using generic computers, and fail to present a technical solution to a technical problem created by the use of the surrounding technology.  Limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself.  See Ret. Capital Access Mgmt. Co. v. U.S. Bancorp, 611 Fed. Appx. 1007, 2015 U.S. App. LEXIS 14351 (Fed. Cir. 2015) (“It may be very clever; it may be very useful in a commercial context, but they are still abstract ideas,” said Circuit Judge Alan Lourie.).  MPEP 2106.05(h).
Bilski v. Kappos, 130 S. Ct. 3218, 3245; 177 L. Ed. 2d 792, 822; 2010 U.S. LEXIS 5521, 73; 95 U.S.P.Q.20 (BNA) 1001 (2010) (citing Merges, Property Rights for Business Concepts and Patent System Reform, 14 Berkeley Tech. L. J. 577, 585 (1999)); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. Nov. 14, 2014) (“A rule holding that claims are impermissibly abstract if they are directed to an entrepreneurial objective, such as methods for increasing revenue, minimizing economic risk, or structuring commercial transactions, Alice and Bilski.” Mayer, J, concurring).
Finally, dependent claims 22-27, 29-36, and 28, do not add "significantly more" to establish eligibility because they merely recite additional abstract ideas that further describe the identification transmission of data used in implementing the abstract idea.  A more detailed abstract idea is still abstract.  PricePlay.com, Inc. v. AOL Adver., Inc., 627 Fed. Appx. 925, 2016 U.S. App. LEXIS 611, 2016 WL 80002 (Fed. Cir. Jan. 7, 2016) (in addressing a bundle of abstract ideas stacked together during oral argument, U.S. Circuit Judge Kimberly Moore said, "All of these ideas are abstract…. It’s like you want a patent because you combined two abstract ideas and say two is better than one.").
All of the above leads to the conclusion that additional claim elements do not provide meaningful limitations to transform the claimed subject matter into significantly more than an abstract idea.  2019 PEG, step 2B.  As a result the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter because they recite an abstract idea without being directed to a practical application, and they do not amount to significantly more than the abstract idea.  2019 PEG, supra.
The preceding analysis applies to all statutory categories of invention.  Accordingly, claims 19-38 are rejected as ineligible for patenting under 35 USC 101 based upon the same analysis.

Claim 29 is rejected because it is an attempt to claim an invention in more than one statutory class.  This violates the basic language of the statute.  Claims are rejected Id. at 1551. MPEP 2173.05(p)(ll). See also In re Kuehl, 475 F.2d 658, 665 (1973); Rubber Co. v. Goodyear, 9 Wall. 788, 76 U.S. 788, 796, 19 L.Ed. 566 (1869)).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 19-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Semprevivo et al. (Patent No. US 7,778,885 B1) in view of Wolf et al. (US Pub. No. 2009/0228339 A1).
		Semprevivo teaches a) lead information comprising a request for a matching of a first consumer with one or more vendors, b) supplemental data associated with the first consumer, c) generating a lead, and d) matching the first consumer lead profile with one or more vendors selected from the vendor list based at least in part on the vendor ranking score, but does not explicitly disclose wherein the private lead profile comprises insufficient information for the first vendor to contact the first consumer.  Wolf also teaches a) lead information comprising a request for a matching of a first consumer with Wolf further teaches wherein the private lead profile comprises insufficient information for the first vendor to contact the first consumer.  Semprevivo in view of Wolf therefore teaches, regarding:
Claim 19. A method comprising: 	●	receiving, via a network interface, lead information comprising a request for a matching of a first consumer with one or more vendors (claims 19, 28, 37; see at least Semprevivo abstract, figs. 2-4, 7), wherein the network interface is configured to communicate with: 		●	consumer devices comprising a first consumer device associated with the first consumer (claims 19, 28, 37; see at least Semprevivo c6:10-24 “consumer 140 can be asked to provide information … using a stand-alone computer … or using any other device”), 
		●	vendor devices comprising a first vendor device associated with a first vendor, and a second vendor device associated with a second vendor (claims 19, 28, 37; see at least Semprevivo c5:40-60 “vendor criteria entry component 125 comprises … a general-purpose computer … may be implemented as a hardware component, a firmware component, or a component that is some combination of hardware, firmware, and software,” c6:24-30 “web-based lead generation system, such as the example described above, is a preferred way to collect leads for sending to vendors.”  Please 
●	a third-party device associated with a third-party database (claims 19, 28, 37; see at least Semprevivo abstract “a vendor criteria database, a web server,” c2:38-67 describes the acquisition of consumer information for the database by the server, thus the server is associated with the database.);
●	accessing, from the third-party device, supplemental data associated with the first consumer (claims 19, 28, 37; see at least Semprevivo c6:11-23 “to collect the consumer 140 characteristics is to look up information about the consumer 140 stored in a database,” c6:30-46 “web server 130 receives basic information from the consumer 140. … web server 130 seeks more detailed information from the consumer 140,” c8:3-30 “obtaining more detailed information about the consumer from a third party such as a credit bureau, a public agency or private company that maintains public records”);
	●	generating a lead comprising a first consumer lead profile based at least in part on the lead information and the supplemental data (claims 19, 28, 37; see at least Semprevivo abstract “generating a lead based on the second set of consumer characteristics. … based on the first set of consumer characteristics,” fig. 3, c1:10-20. Please note: “the lead information” as claimed is only “a request for a matching of a first consumer with one or more vendors,” and is thus anticipated ab intio by the mere request.  All consumer lead information beyond the request is thus supplemental data as presently claimed.);	●	determining a vendor ranking score for each vendor in a vendor list (claims 19, 28, 37; see at least Semprevivo fig. 3, c2:50-67 “a credit score that is used to provide a Semprevivo abstract, figs. 2-3, 7 (all indicating the matching with fig.3 including based on score); c2:50-67 “consumer 65 information includes a credit score that is used to provide a better match of the consumer with lenders”);	●	generating, via one or more hardware computer processors, a private lead profile associated with the first consumer lead profile (claims 19, 28, 37; see at least Semprevivo c7:47-67 “information excludes detailed or sensitive information so that the requested information will deter as few consumers as possible from entering the information, while still obtaining enough information to generate a valuable lead,” c12:5-17 “basic information or more detailed information may be transmitted over a secure connection to protect the consumer's information”);	●	sending, via the network interface, the private lead profile to the first vendor device, wherein the private lead profile comprises insufficient information for the first vendor to contact the first consumer (claims 19, 28, 37; see at least Wolf abstract "Client request leads received from clients are automatically matched to the vendor profile information to determine one or more selected vendors who receive the lead information. However, the received lead information excludes client contact information.”);	●	receiving, via the network interface, an electronic message from the first vendor Semprevivo c10:18-50 “customer may then be 30 contacted by the vendors…. vendors can then contact the customer”); and	●	transmitting, for display on the first consumer device, interactive user interface data indicating any matched vendors, including the first vendor, and not indicating any vendors that rejected the lead (claims 19, 28, 37; see at least Semprevivo fig. 2 (consumer selects vendors, thus indicating display of matched vendors on consumer device.), c7:4-21 “consumer is presented with a list of matched vendors and is asked 10 to select a specific number of matched vendors”).

Claim 20. The method of claim 19, wherein matching the first consumer lead profile with one or more vendors comprises calculating bounty values for each of the vendors of the one or more vendors, the bounty values being calculated based on the information about the consumer (claims 20, 30; see at least Semprevivo c3:45-65 “"vendor" refers broadly to any potential lead buyer,” c14:27-35 “lead generation company 35 will have to refund lead fees” (clearly indicating that vendor has paid a fee for the lead)).

Claim 21. The method of claim 19, further comprising: 	●	sending, via the network interface, the private lead profile to a second vendor device (claims 21, 31, 38; see at least Semprevivo c6:24-30 “web-based lead generation system, such as the example described above, is a preferred way to collect leads for sending to vendors.”  Please note: the reference is clear in describing the system as including multiple vendors and vendor devices.  Examiner's also notes that  Semprevivo in view of Wolf figs. 1, 3, 5; ¶0048 “each vendor to whom the RFP was distributed accepts or rejects the opportunity.”  While Semprevivo discloses qualifying filters to reject leads it does not describe an electronic message indicating rejection of the lead because the rejected leads are not sent to the vendor.).

Claim 22. The method of claim 21, wherein an indication of rejection is received from fewer than all of the matched vendors (claims 22, 32; see at least Semprevivo in view of Wolf figs. 1, 3, 5; ¶0048 “each vendor to whom the RFP was distributed accepts or rejects the opportunity.”  Semprevivo discloses this feature because none is fewer than all, and Semprevivo does not describe receiving an indication of rejection, but it is more reasonably disclosed in Wolf since Wolf describes receiving both acceptances and rejections.).

Claim 23. The method of claim 19, further comprising sending information to the first consumer device based on responses received from the one or more vendors (claims 23, 33; see at least Semprevivo fig.3, c2:38-49 “contact information sufficient to allow a vendor to contact the consumer,” c4:20-30 “vendors that offer the products or services that the consumer 140 wants”).

Claim 24. The method of claim 19, wherein matching the private lead profile with one or more vendors comprises identifying a dynamic plan associated with one of the vendors and retrieving information relating to the dynamic plan from an external server, the information relating to the dynamic plan comprising pricing information (claims 24, 34; see at least Semprevivo figs. 5-6, c4:31-41.  Please note: although the prior art discloses this feature or its equivalent applicant should note that the description of the information as claimed is nonfunctional descriptive information because it has no functional role in the method.  Descriptive material that has no functional role in the method will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983). MPEP 2111.05. The rationale behind the printed matter cases has been extended to method claims in which an instructional limitation is added to a method known in the art.  Similar to the inquiry for products with printed matter thereon, in such method cases the relevant inquiry is whether a new and unobvious functional relationship with the known method exists. See Praxair Distrib. v. Mallinckrodt Hosp. Prods. IP, 2018 U.S. App. LEXIS 12707, 2018 WL 2224150 (Fed. Cir. May 16, 2018); In re Kao, 639 F.3d 1057, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d 1267, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010); MPEP 2111.05.).

Claim 25. The method of claim 19, wherein the vendor list comprises records of a plurality of plans, each plan comprising one or more matching criteria (claims 25, 35; see at least Semprevivo abstract, c10:17-50).

Claim 26. The method of claim 25, wherein each plan of the plurality of plans further comprises a bounty value (claims 26, 36; see at least Semprevivo c1:55-67).

Claim 27. The method of claim 25, wherein at least a portion of the plurality of plans are dynamic plans, each dynamic plan comprising identifying information associated with an external service provider, wherein the processor is further configured to contact the external service provider associated with one of the dynamic plans and retrieve, from the external service provider, real-time pricing information associated with the dynamic plan (claim 27; see at least Semprevivo figs. 5-6, c4:31-41).

Claim 28. A privacy protection lead matching system, the system comprising: 	●	a network interface configured to communicate with: 	●	consumer devices comprising a first consumer device associated with the first consumer (claims 19, 28, 37; see at least Semprevivo c6:10-24 “consumer 140 can be asked to provide information … using a stand-alone computer … or using any other device”),
●	vendor devices comprising a first vendor device associated with a first vendor, and a second vendor device associated with a second vendor (claims 19, 28, 37; see at least Semprevivo c5:40-60 “vendor criteria entry component 125 comprises … a 
●	a third-party device associated with a third-party database (claims 19, 28, 37; see at least Semprevivo abstract “a vendor criteria database, a web server,” c2:38-67 describes the acquisition of consumer information for the database by the server, thus the server is associated with the database.);	●	one or more data storage devices configured to store: 	●	consumer lead profiles including a first consumer lead profile associated with the first consumer (claim 28; see at least Semprevivo abstract “generating a lead based on the second set of consumer characteristics. … based on the first set of consumer characteristics,” fig. 3, c1:10-20);	●	a vendor list comprising one or more vendors (claim 28; see at least c7:4-21);	●	a plurality of computer-executable instructions (claim 28; see at least c5:1-14);	●	one or more hardware computer processors, in communication with the one or more data storage devices, when executing the plurality of computer executable instructions, configured to: 	●	receive, via the network interface, lead information comprising a request for a matching of a first consumer with one or more vendors (claims 19, 28, 37; see at least Semprevivo abstract, figs. 2-4, 7);Semprevivo c6:11-23 “to collect the consumer 140 characteristics is to look up information about the consumer 140 stored in a database,” c6:30-46 “web server 130 receives basic information from the consumer 140. … web server 130 seeks more detailed information from the consumer 140,” c8:3-30 “obtaining more detailed information about the consumer from a third party such as a credit bureau, a public agency or private company that maintains public records”);	●	generate a lead comprising the first consumer lead profile based at least in part on the lead information and the supplemental data (claims 19, 28, 37; see at least Semprevivo abstract “generating a lead based on the second set of consumer characteristics. … based on the first set of consumer characteristics,” fig. 3, c1:10-20. Please note: “the lead information” as claimed is only “a request for a matching of a first consumer with one or more vendors,” and is thus anticipated ab intio by the mere request.  All consumer lead information beyond the request is thus supplemental data as presently claimed.);	●	determine a vendor ranking score for each vendor in the vendor list (claims 19, 28, 37; see at least Semprevivo fig. 3, c2:50-67 “a credit score that is used to provide a better match of the consumer with lenders”.  Please note: vendor ranking score is interpreted as a ranking score used by vendors and each vendor in the vendor list uses the score.);	●	match the first consumer lead profile with one or more vendors selected from the vendor list based at least in part on the vendor ranking score (claims 19, 28, 37; see at least Semprevivo abstract, figs. 2-3, 7 (all indicating the matching with fig.3 including Semprevivo c7:47-67 “information excludes detailed or sensitive information so that the requested information will deter as few consumers as possible from entering the information, while still obtaining enough information to generate a valuable lead,” c12:5-17 “basic information or more detailed information may be transmitted over a secure connection to protect the consumer's information”);	●	send, via the network interface, the private lead profile to the first vendor device, wherein the private lead profile comprises insufficient information for the first vendor to contact the first consumer (claims 19, 28, 37; see at least Wolf abstract "Client request leads received from clients are automatically matched to the vendor profile information to determine one or more selected vendors who receive the lead information. However, the received lead information excludes client contact information.”);	●	receive, via the network interface, an electronic message from the first vendor that includes an indication of an acceptance of the private lead profile (claims 19, 28, 37; see at least Semprevivo c10:18-50 “customer may then be 30 contacted by the vendors…. vendors can then contact the customer”); and	●	transmit, for display on the first consumer device, interactive user interface data indicating any matched vendors, including the first vendor, and not indicating any vendors that rejected the lead (claims 19, 28, 37; see at least Semprevivo fig. 2 (consumer selects vendors, thus indicating display of matched vendors on consumer 

Claim 29. The computer system of claim 28, wherein the one or more hardware computer processors are further configured to: 	●	transmit, via the network interface, data relating to one or more vendors that indicate acceptance of a lead, the transmitted data being based at least in part upon a determination of whether a timeout expired during the performance of the rematch method (claim 29; see at least Semprevivo c7:34-52, c9:37-55 in view of Wolf ¶0034 "The vendor may be given a limited time to respond to the RFP query").

Claim 30. The computer system of claim 28, wherein matching the first consumer lead profile with one or more vendors comprises calculating bounty values for each of the vendors of the one or more vendors, the bounty values being calculated based on the information about the consumer (claims 20, 30; see at least Semprevivo c3:45-65 “"vendor" refers broadly to any potential lead buyer,” c14:27-35 “lead generation company 35 will have to refund lead fees” (clearly indicating that vendor has paid a fee for the lead)).

Claim 31. The computer system of claim 28, wherein the one or more hardware computer processors are further configured to: 	●	send, via the network interface, the private lead profile to a second vendor device (claims 21, 31, 38; see at least Semprevivo c6:24-30 “web-based lead generation Wolf figs. 1, 3, 5; ¶0048 “each vendor to whom the RFP was distributed accepts or rejects the opportunity”).

Claim 32. The computer system of claim 31, wherein an indication of rejection is received from fewer than all of the matched vendors (claims 22, 32; see at least Semprevivo in view of Wolf figs. 1, 3, 5; ¶0048 “each vendor to whom the RFP was distributed accepts or rejects the opportunity.”  Semprevivo discloses this feature because none is fewer than all, and Semprevivo does not describe receiving an indication of rejection, but it is more reasonably disclosed in Wolf since Wolf describes receiving both acceptances and rejections.).

Claim 33. The computer system of claim 28, further comprising sending information to the first consumer device based on responses received from the one or more vendors (claims 23, 33; see at least Semprevivo fig.3, c2:38-49 “contact information sufficient to allow a vendor to contact the consumer,” c4:20-30 “vendors that offer the products or services that the consumer 140 wants”).

Claim 34. The computer system of claim 28, wherein matching the private lead profile with one or more vendors comprises identifying a dynamic plan associated with one of the vendors and retrieving information relating to the dynamic plan from an external server, the information relating to the dynamic plan comprising pricing information (claims 24, 34; see at least figs. 5-6, c4:31-41.  Please note: although the prior art discloses this feature or its equivalent applicant should note that the description of the information as claimed is nonfunctional descriptive information because it has no functional role in the method.  Descriptive material that has no functional role in the method will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983). MPEP 2111.05. The rationale behind the printed matter cases has been extended to method claims in which an instructional limitation is added to a method known in the art.  Similar to the inquiry for products with printed matter thereon, in such method cases the relevant inquiry is whether a new and unobvious functional relationship with the known method exists. See Praxair Distrib. v. Mallinckrodt Hosp. Prods. IP, 2018 U.S. App. LEXIS 12707, 2018 WL 2224150 (Fed. Cir. May 16, 2018); In re Kao, 639 F.3d 1057, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d 1267, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010); MPEP 2111.05.).

Claim 35. The computer system of claim 28, wherein the vendor list comprises records of a plurality of plans, each plan comprising one or more matching criteria (claims 25, 35; see at least abstract, c10:17-50).

Claim 36. The computer system of claim 35, wherein each plan of the plurality of plans further comprises a bounty value (claims 26, 36; see at least Semprevivo c1:55-67).

Claim 37. A non-transitory computer readable medium having software instructions stored thereon, the software instructions executable by a hardware computer processor to cause a computing system to perform operations comprising: 	●	receiving, via a network interface, lead information comprising a request for a matching of a first consumer with one or more vendors (claims 19, 28, 37; see at least Semprevivo abstract, figs. 2-4, 7), wherein the network interface is configured to communicate with: 	●	consumer devices comprising a first consumer device associated with the first consumer (claims 19, 28, 37; see at least Semprevivo c6:10-24 “consumer 140 can be asked to provide information … using a stand-alone computer … or using any other device”),
●	vendor devices comprising a first vendor device associated with a first vendor, and a second vendor device associated with a second vendor (claims 19, 28, 37; see at least Semprevivo c5:40-60 “vendor criteria entry component 125 comprises … a general-purpose computer … may be implemented as a hardware component, a firmware component, or a component that is some combination of hardware, firmware, 
●	a third-party device associated with a third-party database (claims 19, 28, 37; see at least Semprevivo abstract “a vendor criteria database, a web server,” c2:38-67 describes the acquisition of consumer information for the database by the server, thus the server is associated with the database.);	●	accessing, from the third-party device, supplemental data associated with the first consumer (claims 19, 28, 37; see at least Semprevivo c6:11-23 “to collect the consumer 140 characteristics is to look up information about the consumer 140 stored in a database,” c6:30-46 “web server 130 receives basic information from the consumer 140. … web server 130 seeks more detailed information from the consumer 140,” c8:3-30 “obtaining more detailed information about the consumer from a third party such as a credit bureau, a public agency or private company that maintains public records”);	●	generating a lead comprising a first consumer lead profile based at least in part on the lead information and the supplemental data (claims 19, 28, 37; see at least Semprevivo abstract “generating a lead based on the second set of consumer characteristics. … based on the first set of consumer characteristics,” fig. 3, c1:10-20. Please note: “the lead information” as claimed is only “a request for a matching of a first consumer with one or more vendors,” and is thus anticipated ab intio by the mere request.  All consumer lead information beyond the request is thus supplemental data as presently claimed.);Semprevivo fig. 3, c2:50-67 “a credit score that is used to provide a better match of the consumer with lenders”.  Please note: vendor ranking score is interpreted as a ranking score used by vendors and each vendor in the vendor list uses the score.);	●	matching the first consumer lead profile with one or more vendors selected from the vendor list based at least in part on the vendor ranking score (claims 19, 28, 37; see at least Semprevivo abstract, figs. 2-3, 7 (all indicating the matching with fig.3 including based on score); c2:50-67 “consumer 65 information includes a credit score that is used to provide a better match of the consumer with lenders”);	●	generating, via one or more hardware computer processors, a private lead profile associated with the first consumer lead profile (claims 19, 28, 37; see at least Semprevivo c7:47-67 “information excludes detailed or sensitive information so that the requested information will deter as few consumers as possible from entering the information, while still obtaining enough information to generate a valuable lead,” c12:5-17 “basic information or more detailed information may be transmitted over a secure connection to protect the consumer's information”);	●	sending, via the network interface, the private lead profile to the first vendor device, wherein the private lead profile comprises insufficient information for the first vendor to contact the first consumer (claims 19, 28, 37; see at least Wolf abstract "Client request leads received from clients are automatically matched to the vendor profile information to determine one or more selected vendors who receive the lead information. However, the received lead information excludes client contact Semprevivo c10:18-50 “customer may then be 30 contacted by the vendors…. vendors can then contact the customer”); and	●	transmitting, for display on the first consumer device, interactive user interface data indicating any matched vendors, including the first vendor, and not indicating any vendors that rejected the lead (claims 19, 28, 37; see at least Semprevivo fig. 2 (consumer selects vendors, thus indicating display of matched vendors on consumer device.), c7:4-21 “consumer is presented with a list of matched vendors and is asked 10 to select a specific number of matched vendors”).

Claim 38. The non-transitory computer readable medium of claim 37, further comprising: 	●	sending, via the network interface, the private lead profile to a second vendor device (claims 21, 31, 38; see at least Semprevivo c6:24-30 “web-based lead generation system, such as the example described above, is a preferred way to collect leads for sending to vendors.”  Please note: the reference is clear in describing the system as including multiple vendors and vendor devices.  Examiner's also notes that repetition of a step to achieve the same result as previously achieved has been held to involve only routine skill in the art.); and	●	receiving, via the network interface, a second electronic message from the second vendor that includes an indication of a rejection of the private lead profile Wolf figs. 1, 3, 5; ¶0048 “each vendor to whom the RFP was distributed accepts or rejects the opportunity”).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention (for pre-AIA  applications) or filing (for applications filed under the AIA ) to modify the method of Semprevivo to include wherein the private lead profile comprises insufficient information for the first vendor to contact the first consumer, as taught by Wolf since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable and would result in an improvement.  This is because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features even from a variety of technical fields into methods and systems implemented using similar technological structures (i.e., generic computer and/or network hardware such as processors, servers, etc.).  In this case the areas of technical endeavor are nonetheless similar and overlapping.
Applicant has not disclosed that the added feature solves any stated problem or is for any particular purpose beyond the performance of the functions they performed separately and since each element and its function are shown in the prior art the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  It would therefore have been an obvious matter of design choice to include the feature from Wolf in the method of Semprevivo.  Furthermore the combination solved no long felt need.  Incorporating cumulative known features is additionally obvious to one of ordinary skill in the art .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	●	Semprevivo et al., Patent No. US 10,255,610 B1: continuation of the reference relied upon above.
	●	Rice et al., Pub. No. US 2006/0184381 A1: teaches matching providers to consumer, "e-mail message sent in step 855 can contain a list of the service providers as well as a web link that enables the consumer to access the profile information on a web site hosted by the matching system 200 of all of the service providers who accepted the lead opportunity." ¶0189.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM LEVINE whose telephone number is (571)272-8122.  The examiner can normally be reached on Monday - Thursday 9am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571.272.6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM L LEVINE/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        September 20, 2021